DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims:
Claims 70-76, 78-86, 88-89 are pending.
Claims 77, 87 are cancelled.


Response to Arguments
Applicant’s arguments filed o 02/28/2022 have been considered but are moot in view of the new ground(s) of rejection.











Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 70-76, 78-86, 88-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stallings, USPG_Pub. 2010/0251162 (of record), in view of Baxter, USPG_Pub. 2013/0347040.

Regarding claims 70, 80 Stallings discloses a system comprising: 
a communication port (fig. 3, 131); a memory storing instructions (fig. 3, 135); and control circuitry communicably coupled to the memory and the communication port and configured to execute the instructions (fig. 3, 138; Para. 68 (search application is executed to run a search)) to: 
receive an input comprising a plurality of alphanumeric characters (Para. 80-81); 
search for a first plurality of content items, wherein each respective title of the plurality of content items includes at least one of the plurality of alphanumeric characters, each respective title comprising one or more terms (fig. 8, 180; Pra. 81 (each result for BAT incudes at least BA)); 
search for a plurality of tags, wherein each tag of the of the plurality of tags includes at least one of the plurality of alphanumeric characters (fig. 9, 181; Para. 86); 
generate a list of tags from the plurality of tags (fig. 9, 190; Para. 86-88); 
search for a second plurality of content items with metadata corresponding to each respective tag of the list of tags (fig. 10, 192; Para. 92); and 
generate for simultaneous display the list of tags, identifiers corresponding to the first plurality of content items, and identifiers corresponding to the second plurality of content items (fig. 10, 200; Para. Para. 92).  
Stallings does not explicitly disclose. wherein each tag of the plurality of tags corresponds to a content item theme of a plurality of content item themes, each content item theme comprising one or more terms, and wherein the one or more terms of each respective content item theme do not match the one or more terms of any of the respective titles of the plurality of content items.
Baxter discloses wherein each tag of the plurality of tags corresponds to a content item theme of a plurality of content item themes, each content item theme comprising one or more terms (fig. 6a, 6b; Para. 46-47), and wherein the one or more terms of each respective content item theme do not match the one or more terms of any of the respective titles of the plurality of content items (Para. 46-47 (the search word is FOOTB partial entry for FOOTBALL-the matching channels in the list (12) do not match any of FOOTB)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tags of Stallings to include wherein each tag of the plurality of tags corresponds to a content item theme of a plurality of content item themes, each content item theme comprising one or more terms, and wherein the one or more terms of each respective content item theme do not match the one or more terms of any of the respective titles of the plurality of content items as disclosed by Baxter in order to obtain contents that are relevant to the search work thereby enhancing user experience.

	Regarding claims 71, 81 Stallings discloses all in claims 70, 80.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
generate for display the results of the search for the first plurality of content items in a first navigable list in a first area on a screen (fig. 8, 162; Para. 89); and 
generate for display a cursor in the first area of the screen, wherein the position of the cursor corresponds to an instruction to highlight a term in the first navigable list (fig. 8; Para. 89 (see cursor in area 162)).  

Regarding claims 72, 82 Stallings discloses all in claims 71, 81.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
generate for display the results of the search for the second plurality of content items in a second navigable list in a second area on the screen (fig. 9, 181; Para. 90); and 
generate for display the cursor in the second area of the screen when an instruction is provided to move the cursor to the second area of the screen (fig. 9, 190; Para. 89), 
wherein the position of the cursor corresponds to an instruction to highlight a term in the second navigable list (fig. 9; Para. 91 (see cursor in second area162)).  


Regarding claims 73, 83 Stallings discloses all in claims 72, 82.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
generate for display the list of tags in a third navigable list in a third area on the screen (fig. 10, 200; Para. 92); and 
generate for display the cursor in the third area of the screen when an instruction is provided to move the cursor to the third area of the screen, wherein the position of the cursor corresponds to an instruction to highlight a term in the third navigable list (fig. 10, 162; Para. 92 (see cursor in 162)).  

Regarding claims 74, 84 Stallings discloses all in claims 70, 81.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
receive a selection of a term in the first navigable list (fig. 8, BAT, 161; Para. 81); 
perform a second search based on the selected term (Para. 82); 
retrieve results of the second search (Para. 82); and 
generate for display the results of the second search in a navigable list positioned in an area corresponding to a position of the selected term in the first navigable list (fig. 9, 161; Para. 86).  





Regarding claims 75, 85 Stallings discloses all in claims 72, 82.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
receive a selection of a term in the second navigable list (fig. 10, 192; Para. 92); 
perform a second search based on the selected term (Para. 92); 
retrieve results of the second search (Para. 92; fig. 10, 162); and 
generate for display the results of the second search in a navigable list positioned in an area corresponding to a position of the selected term in the second navigable list (Para. 92 (see cursor in area 162)).  

Regarding claims 76, 86 Stallings discloses all in claims 73, 83.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
receive a selection of a term in the third navigable list (fig. 11, 201; Para. 94); 
perform a second search based on the selected term (Para. 94); 
retrieve results of the second search (Para. 94); and 
generate for display the results of the second search in a navigable list positioned in an area corresponding to a position of the selected term in the third navigable list (Para. 94-95; fig. 11, 162).  





Regarding claims 78, 88 Stallings discloses all in claims 70, 80.  In addition Stallings discloses the system, wherein the control circuitry configured to search for the plurality of tags is further configured to search for at least one tag corresponding to metadata associated with a plurality of content items (fig. 10; Para. 92 (see multiple instances of Batman 1989-TV an VOD)). 

Regarding claims 79, 89 Stallings discloses all in claims 70, 80.  In addition Stallings discloses the system, wherein the control circuitry is further configured to: 
receive a selection of an icon corresponding to at least one of a tag of the list of tags, an identifier corresponding to the first plurality of content items, or an identifier corresponding to the second plurality of content items (Para. 92); and 
generate for display a plurality of selectable options for actions, wherein each of the selectable options corresponds to a respective action and wherein each respective action corresponds to an instruction for at least one of initiating a play operation for a content item, recording a content item, or downloading a content item (Para. 94). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423